Citation Nr: 0519990	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from September 2002 and October 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The Board notes that in June 1984 the veteran's claim for 
service connection for left ear hearing loss was denied.  In 
May 1987, the veteran filed a claim requesting that he be 
considered service connected for his hearing loss and noting 
that he had total loss of hearing in his left ear since 1969.  
The Board has recharacterized the issues on appeal with 
regard to the veteran's hearing loss as (1) whether new and 
material evidence has been submitted to reopen a claim for 
service connection for left ear hearing loss and (2) 
entitlement to service connection for right ear hearing loss.  


FINDINGS OF FACT

1.  By an unappealed July 1987 rating action, the RO decided 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hearing loss.

2. Evidence associated with the claims folder since the July 
1987 rating action does not relate to an unestablished fact 
necessary to substantiate the claim and does not present a 
reasonable possibility of substantiating the claim.

3.  The competent medical evidence does not show that the 
veteran currently has right ear hearing loss as the result of 
his active military service.

4.  The competent medical evidence does not show that the 
veteran currently has tinnitus as the result of his active 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence have not been submitted, and 
the claim of entitlement to service connection for left ear 
hearing loss is not reopened.  38 U.S.C.A. §§ 4005 (West 
1982); 38 C.F.R. §§ 3.104 ,19.129, 19.192 (1983 & 1987); 
3.156 (2004).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2004, the RO sent a letter to the veteran advising 
him what evidence was required to reopen and substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
The April 2004 notice letter specifically advised the veteran 
to send VA any medical reports that he had or if he wanted VA 
to obtain them on his behalf, to complete and return the 
Authorization and Consent to Release Information form.  The 
Board finds that the veteran was sufficiently put on notice 
as to the need for any available evidence to be received by 
VA and associated with the claims file, whether the evidence 
was in his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in August 2002.  Thereafter, in a 
rating decision dated in September 2002, entitlement to 
service connection for tinnitus was denied; and in a rating 
decision dated in October 2002, the veteran's request to 
reopen his claim for service connection for hearing loss was 
denied.  Only after those rating actions were promulgated did 
the RO, in April 2004, provide notice to the claimant 
regarding what information and evidence was needed to reopen 
and substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
outpatient treatment records.  Further, the veteran was 
afforded VA examinations in connection with his claims.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

II.	Request to Reopen Claim for Service Connection for 
Left Ear Hearing Loss

The veteran's application to reopen his claim of service 
connection for bilateral hearing loss was received in August 
2002.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

A review of the claims file reveals that the veteran's 
original claim for service connection for left ear hearing 
loss was denied by the RO in a June 1984 rating decision.  In 
a letter dated in June 1984, the RO advised the veteran of 
the denial of service connection and notified the veteran of 
his appellate rights.  The veteran, however, did not appeal 
the decision and it became final.  38 U.S.C.A. § 4005 (West 
1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  In a July 
1987 rating action letter, the RO declined to reopen the 
previously disallowed claim for service connection for 
hearing loss and advised the veteran of the decision and 
notified the veteran of his appellate rights.  The veteran, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1987).

The June 1984 rating decision denied the veteran's claim on 
the basis that his left ear hearing loss, if present, existed 
prior to service with no evidence of any aggravation during 
his period of active duty and was not found on examination 
subsequent to the time the profile was granted.

The July 1987 rating action letter denied the veteran's 
request to reopen his claim on the basis that the evidence he 
submitted did not provide a new basis for reconsideration of 
his claim.

Evidence associated with the claims file prior to the RO's 
July 1987 rating action letter included the following:

The veteran's service medical records which consist of an 
August 1968 preinduction examination demonstrating hearing 
within normal limits; a January 1969 health record which 
noted that the veteran complained that he couldn't hear out 
of his left ear and noted a history for several years and a 
diagnosis of r/o neurosensory hearing loss; a January 1969 
clinical record consultation sheet which noted a several year 
history of decreased left ear hearing with no history of 
trauma or infection and a diagnosis of profound left ear 
sensorineural hearing loss; a February 1969 physical profile 
record for hearing with a diagnosis of profound sensorineural 
hearing loss in the left ear and orders restricting the 
veteran to duties not involving exposure to loud noises or 
firing of weapons; and a September 1969 health record which 
noted external otitis; the veteran's July 1970 separation 
examination demonstrating hearing within normal limits with 
the exception of left ear hearing of 25 decibels at 500 
Hertz.

Private medical record dated in July 1984 which noted that a 
previous screening test showed decreased hearing in right ear 
and deafness in left ear and upon physical examination, a 
normal right ear and some tympanic membrane scarring on the 
left with an assessment of decreased hearing.  

Private medical record dated in June 1984 indicating that the 
patient was deaf in the left ear and a letter from Dr. DW 
dated in July 1984 which noted that by screening tests done 
in June 1984, the veteran was deaf in his left ear, had 
decreased hearing in his right ear, and needed a hearing aid.

A January 1985 VA examination report which diagnosed the 
veteran with bilateral hearing loss and a February 1985 VA 
audiological examination which noted a non-organic component 
for the left ear and in which pure tone thresholds for the 
right ear and Stenger thresholds for the left ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
85

90
LEFT
60
50
65

NR

A December 1986 VA audiological examination in which the 
veteran was to be rescheduled for testing at a time when he 
did not have an upper respiratory infection.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
25
40
55
55
LEFT
110
110
110

110

Multiple written statements of the veteran including a 
statement in support of claim received by the RO in April 
1984 in which the veteran noted that he had lost complete 
hearing in one ear and that he had the problem when he was 
inducted in the Army and a statement received in June 1987 
which stated that he was not to be around loud noises and 
that he was sent to the firing range anyway. 

Evidence associated with the claims file after the RO's July 
1987 rating action letter included the following:

The veteran's service personnel records.

VA outpatient treatment records not relevant to the issues on 
appeal.

A June 2003 VA Audiology and Speech Pathology examination in 
which the examiner noted, "In an effort to obtain reliable 
results the veteran was counseled about inter-test 
inconsistencies.  The veteran became upset and refused 
testing.  He walked out of the examination prior to its 
completion."  The examiner's diagnosis was inconclusive 
findings.

Multiple written statements of the veteran including a 
September 2002 statement in support of claim in which the 
veteran stated that when he was sent on the rifle range to 
qualify with the M-16 and M-14 weapons, he lost his hearing 
in his left ear and upon his return his commanding officer 
ordered him to have an audiogram.  In addition, a May 2004 
statement in support of claim noted that the veteran could 
not remember anyone after 34 years.

The Board finds that the veteran's statements, the service 
personnel records, the VA treatment records, and the VA 
audiology examination do not constitute new and material 
evidence as there is still no evidence of record of any 
aggravation of the veteran's left ear hearing loss during the 
veteran's period of active duty.
  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.

III.	Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

a.	Right Ear Hearing Loss

The service medical records are absent complaints, findings 
or diagnoses of right ear hearing loss during service.  On 
the clinical examination for separation from service, the 
veteran's right ear hearing was evaluated as normal.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from right ear hearing loss during service.  

The medical evidence of record also fails to show the onset 
of right ear hearing loss within the one-year presumptive 
period following the veteran's discharge from service.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  

There is similarly no competent medical evidence of record 
that links any right ear hearing loss to any incident of 
service.  As noted above, the veteran was afforded a VA 
Audiology and Speech Pathology examination in June 2003.  
Because the walked out of the examination prior to its 
completion, the examiner's diagnosis was "inconclusive 
findings."

Although the veteran contends that his right ear hearing loss 
is related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links right ear hearing loss to any incident or incidents of 
service, service connection for right ear hearing loss must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

b.	Tinnitus

Service medical records, as well as VA and private medical 
records, are absent any complaints of or treatment for 
tinnitus.  At the June 2003 VA examination, the examiner 
noted that the veteran reported constant tinnitus in the 
right ear which began during service.  The examiner noted 
that current test results were not conclusive as the veteran 
refused to complete the audiology test and that the 
reliability of the veteran's complaints were questionable.  
The examiner stated that etiology could not be determined and 
that tinnitus was not reported during service.  In the 
absence of competent medical evidence that tinnitus exists 
and it was caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
tinnitus have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for left ear 
hearing loss is not reopened.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


